Citation Nr: 0210467	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from January 
1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By way of the referenced decision, the 
RO granted the veteran's claims seeking entitlement to 
service connection for bilateral hearing loss and tinnitus, 
and an initial rating of 10 percent was assigned to each 
disability.  The veteran has perfected a timely appeal with 
respect to the initial assignment of 10 percent for each of 
his disabilities.


FINDINGS OF FACT

1.  The evidence of record indicates that the numeric 
designations were II and V in accordance with the veteran's 
October 1998 evaluation; IV (right ear) and II (left ear) in 
accordance with his June 2000 evaluation; and IV (right ear) 
and III (left ear) in accordance with his June 2002 
evaluation.  Such numeric designations equate to no more that 
a 10 percent rating throughout the time period under 
consideration.

2.  The veteran's tinnitus is constant in nature.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.85 (Tables VI & VII), 
Diagnostic Code 6100 (1998 & 2001).

2.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7, 4.85, Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claims seeking an initial 
rating in excess of 10 percent for bilateral hearing loss and 
tinnitus.  The RO has specifically provided the veteran and 
his authorized representative with a copy of a rating action 
dated in December 1999, copies of statements of the case 
dated in April 2000 and April 2001, and a supplemental 
statement of the case dated in February 2002.  By way of all 
the referenced documents, the veteran has been informed of 
the cumulative evidence previously provided to VA, and he has 
been notified of the laws and regulations governing his 
claims, including notice of the VCAA and the reasons for the 
determinations made regarding his claims.  Hence, the veteran 
has been adequately informed of the information and evidence 
necessary to substantiate his claims, and he has been 
afforded an opportunity to submit information and evidence.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his current claims.  Most notably, the RO has 
made reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA and non-VA 
treatment records have likewise been associated with the 
veteran's claims folder.  Finally, the veteran has been 
provided with relevant VA examinations for purposes of 
evaluating his hearing loss and tinnitus, and copies of the 
examination reports are also of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claims 
seeking an initial rating in excess of 10 percent for 
bilateral hearing loss and tinnitus are ready for appellate 
review.

II.  Increased Rating Claims.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

As the veteran in this case has also appealed from an initial 
award, consideration will be given as to whether an initial 
rating greater than 10 percent for his service-connected 
disabilities was warranted for any period of time during the 
pendency of his claims.  Fenderson v. West, 12 Vet. App. 119 
(1999).

With particular regards to disability ratings for hearing 
impairment, the Court has held that such ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designation after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 3454, 349 
(1992).  

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202, 25209 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from Level I to Level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
(hereafter Rating Schedule) establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
to 6110 (1998).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (2001).

Also for potential application is the newly enacted 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment.  
Thereunder, (a) when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or TableVIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI-VII are unchanged.  
38 C.F.R. § 4.86 (2001).

A.  Bilateral Hearing Loss.

In October 1998 the veteran underwent a VA audiological 
examination.  On audiological evaluation, the puretone 
thresholds, in decibels, were recorded as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
75
85
LEFT
15
20
35
70
80

The veteran had an average puretone decibel loss of 56 in the 
right ear and of 51 in the left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Based on the Maryland CNC 
word list, the speech recognition scores were 84 percent in 
the right ear and 68 percent in the left ear.  The VA 
examiner noted that a summary of the veteran's audiologic 
test results indicated that the veteran had a significant 
high frequency sensorineural hearing loss in both ears, which 
was consistent with that seen from loud noise exposure.  The 
examiner also noted that the veteran reported a history of 
ringing (tinnitus) in both his ears.  The veteran advised 
that this ringing began in 1969 when he was exposed to loud 
noises.

In July 1999 the same VA examiner as above, rendered a 
medical opinion indicating that it was his belief that the 
veteran's in-service history of having served on a flight 
deck was a major contributing factor to the veteran's 
currently existing disabilities of bilateral hearing loss and 
tinnitus.

In a December 1999 rating decision, the RO granted the 
veteran's claim seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  An initial rating of 10 
percent was assigned to each disability.  (The veteran's 
rating for each disability has remained the same since the 
RO's December 1999 rating decision).

In January 2000 the veteran submitted a notice of 
disagreement with the RO's December 1999 initial assignment 
of a 10 percent rating for each of his disabilities.

In June 2000 the veteran underwent an additional VA 
audiological examination.  On audiological evaluation, the 
puretone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
75
85
LEFT
20
15
30
75
80

The veteran had an average puretone decibel loss of 56 in the 
right ear and of 50 in the left ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz respectively.  Based on the Maryland CNC word 
list, the speech recognition scores were 76 percent in the 
right ear and 84 percent in the left ear.  The veteran's VA 
examiner noted the veteran had moderately severe 
sensorineural loss in his right ear and a moderate 
sensorineural type loss in his left ear.

In February 2001 the RO received the veteran's VA progress 
notes dated from August 1998 through May 2000.  Pertinent 
notes indicate the veteran was fitted for hearing aids.

In June 2001, the RO received correspondence from Dr. M.  
Such correspondence advised that the veteran had been seen in 
February 2001 for dizziness, ringing in his ears, and 
labyrinthitis.

In January 2002 the veteran again underwent audiological 
testing.  On audiological evaluation, the puretone 
thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
85
100
LEFT
30
40
65
80
90

The veteran has an average puretone decibel loss of 69 in the 
right and left ear.  Based on the Maryland CNC word list, the 
speech recognition scores were 76 percent in the right ear 
and 84 percent in the left ear.  The veteran's VA examiner 
noted that a summary of the veteran's audiologic test results 
indicated that he had moderately severe sensorineural hearing 
loss in both ear.  It was also noted that the veteran 
reported a subjected tinnitus, which he stated that he heard 
constantly.

As previously noted, under the former and amended criteria at 
38 C.F.R. § 4.85, Tables VI & VII (1998 & 2001), hearing 
impairment is evaluated based upon the average puretone 
decibel loss and the percent of speech discrimination.  These 
values are then translated into a numerical designation in 
order to evaluate the degree of disability.  In accordance 
with the veteran's October 1998 audiological examination, the 
numeric designations are II and V.  This equates to a ten 
percent evaluation under Table VII (of the former and amended 
criteria).  In accordance with the veteran's June 2000 
audiological examination, the numeric designations are IV and 
II, which equates to a noncompensable (zero percent) 
evaluation under Table VII (of the former and amended 
criteria).  In accordance with the veteran's final 
audiological examination in June 2002, the numeric 
designations are IV and III, which equates to a ten percent 
evaluation under Table VII (of the former and amended 
criteria).  Based on the cumulative results of all of the 
veteran's audiological examinations, the highest rating 
warranted for the veteran's bilateral hearing loss throughout 
the period under consideration has been shown to be ten 
percent and no higher.  The fact that the veteran currently 
uses hearing aids does not affect his rating.  38 C.F.R. 
§ 4.86.  Moreover, the Board observes that the newly enacted 
38 C.F.R. § 4.86(a) (2001), for exceptional patterns of 
hearing impairment, based only on the puretone threshold 
average, is not for consideration in this case as it has 
neither been shown that the veteran ever had puretone 
thresholds of 55 decibels or more at each of the four 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) or that he 
ever had a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

B.  Tinnitus

The medical evidence on file shows that the veteran 
experiences constant tinnitus, which he describes as quite 
disruptive at times.  The veteran is currently in receipt of 
the maximum schedular evaluation for tinnitus-ten percent.  
38 C.F.R. § 4.85, Diagnostic Code 6260; see also Smith v. 
Brown, 7 Vet. App. 255 (1994) (holding in part that the Board 
did not err in failing to assign a separate rating for 
tinnitus in each ear.)  The veteran may now only receive a 
higher rating under a code that allows for disability rating 
greater than 10 percent, however, the Board observes that 
there are no other diseases of the ear that are sufficiently 
similar to tinnitus, that would permit rating the veteran's 
disability under a different code.  See 38 C.F.R. §§  4.20, 
4.27 (2000) ([w]hen a disability not specifically provided 
for in the rating schedule is encountered, it will be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.; see also Butts v. 
Brown, 5 Vet. App. 532 (1993).  As such, the Board determines 
that the veteran's claim seeking an initial rating in excess 
of ten percent for tinnitus must fail.

C.  Conclusion

In reaching the decisions in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the doubt doctrine is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
Gilbert v. Derwinski, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in regard's to the veteran's present 
increased rating claims as both the lay and medical evidence 
of record has not created a reasonable doubt regarding the 
current level of either of the veteran's disabilities.  
In a similar manner, the Board notes there is additionally a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization so as to warrant referral of this case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001); 
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Accordingly, 38 C.F.R. § 3.321(b) does not 
provide an additional basis for an initial rating in excess 
of 10 percent for either of the veteran's service-connected 
disabilities.  

Since the veteran's claims also deal with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether a 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  However, as shown above, the Board has 
determined that a 10 percent rating for both the veteran's 
bilateral hearing loss and his tinnitus reflects the highest 
degree of impairment shown since the date of the grant of 
service connection.  As such, this rating should be effective 
for both disabilities since that time.  The Board also notes 
that since 10 percent is not only the highest, but also the 
only compensable rating under Diagnostic Code 6260, 
consideration of "staged ratings" under Fenderson for the 
veteran's tinnitus is unnecessary.  Id.  Therefore, there is 
no basis for a staged rating in the present case.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

